DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-8, 10, 12-14, 16, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	Presently, claims 1 and 19 are amended, and claims 15, 17-18, and 20 are newly cancelled.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson U.S. 2006/0052851 (herein referred to as “Anderson”) and in view of Varga U.S. 2014/0276253 (herein referred to as “Varga”), Goodrich U.S. 2005/0133044 (herein referred to as “Goodrich”), and Tabuchi U.S. 2006/0040082 (herein referred to as “Tabuchi”).
7.	Regarding Claim 1, Anderson teaches a convective blanket (Fig. 1) comprising:
	An air permeable (para 0016, 0020) upper sheet (Fig. 1, ref num 110) having a periphery (Fig. 1, ref num 109);
	A lower sheet (para 0020) bonded to the upper sheet (para 0020; Fig. 1, ref num 110) with a peripheral seal proximate to the periphery of the upper sheet (Fig. 1, ref num 109, para 0020) to form an interior space therein between the upper and lower sheets (para 0026, Fig. 3A, 3B, ref num 313);
	A wing portion (Fig. 2, ref num 210, 212) partially surrounded by a portion of the peripheral seal (Fig. 6, ref num 610); and
	A body portion (Fig. 4, where the body in the figure lays)
	A plurality of line seals within the peripheral seal forming an air distribution structure in the interior space facilitating airflow to the wing portion (para 0021 “the sheets are also sealed together at other locations 130 within the periphery to control the size, shaped, and operation of the pad when inflated”; therefore, the seals are provided in order to meet the functional limitation of an air distribution structure),
	At least one inlet port located in the wing portion through the lower sheet (Fig. 1, ref num 112 and 114, resides on pad 100 which is the lower sheet of the device).

	Varga teaches the wing portion comprises a distal end and at least one side (distal end where the wing ends in Fig. 2), wherein at least one side of a first wing portion (Fig. 2, ref num 128) is spaced apart from at least one side of a second wing portion (Fig. 2, ref num 132) at a first elongate edge (left side of Fig. 2, elongate edge, ref num 102), and a third wing portion (Fig. 2, ref num 134), and a fourth wing portion (Fig. 2, ref num 138) are disposed adjacent a second elongate edge (right side of Fig. 2, ref num 102 goes all the way around the figure) and a portion of the first wing portion (Fig. 2, ref num 130) is configured to interlace between the third wing portion and the fourth wing portion (when all the wings close around the arm as shown in Fig 2, ref num 128 would be interlaced between ref num 134 and 138).  The plurality of wings present covers a surface of the body portion or appendage of the patient so that it is attached securely and that the patient be heated more efficiently (para 0030 and 0048).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson in order to 
	However, Anderson as modified with Varga fails to teach the purpose of interlacing the first wing portion between the third and fourth wing portion as well as the reason to have no wing portions between said established first and second wing portions or third and fourth wing portions.
	Goodrich teaches a securing device, such as a knee brace or ankle brace, in which improves health supports to the targeted area for improved tensioning and accurate placement of the brace (para 0002).  In one specific embodiment (Figs. 23-31), a knee brace is displayed in which the wing portions (Fig. 23, ref num 104, 106, 108, 110) are generally offset from one another (para 0070), and continue to be offset from one another upon wrapping the wings around the targeted area (see Figs. 25-31).  The offset placement of the wings prevents twisting or skewing of the knee support (ref num 100) if any given wing needs to be adjusted for the desired tension (para 0070).  Varga previously discusses that the wrapping of the flaps around the given extremity can be adjusted by size, shape, contour, taper, and cover as much or as little of the given extremity (Varga, para 0050).  The wings conform and bend around a body portion such that folding the flaps in such a way that they do not overlap (Varga, para 0050).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Anderson and included that the wings of the device be modified such that they are offset from one another in order to ensure adjustment to the tension applied to the given extremity 
	Tabuchi teaches a body warmer (Fig. 1, ref num 1), in which contains an air permeable upper sheet (Fig. 1, ref num 2, para 0037), which contains a plurality of holes (Fig. 1, ref num 6).  These holes act to help the sealing of the two sheets together (abstract, para 0011-0012, and 0037).  As Anderson already teaches an air permeable upper sheet (0016, 0020, Fig. 1, ref num 110), in which there are slits formed on the sheet (Fig. 1, ref num 137, 139), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper sheet as taught by Anderson to include the plurality of holes in order to aid with the sealing of the upper and lower sheets together for proper heating of the device and targeted area.
	Regarding the claim language “a wing portion having the air permeable upper sheet with the plurality of holes” and “a body portion having the air permeable upper sheet with the plurality of holes”, Anderson teaches both the wing portions and the body portion (Fig. 2, ref num 210, 212 and Fig. 4, where the body lays, respectively).  Since Tabuchi is used to modify the entire upper sheet of the device having the plurality of holes, then the wing portion and body portion would have this air permeable upper sheet as well, therefore, reading on the claim language.

8.	Regarding Claim 2, Anderson the wing portion (Fig. 2, ref num 210 and 212) is configured to contact an anterior portion of an abdomen of the patient when in a swaddled position (Fig. 5C, the wing portion is capable of being in contact to an anterior 

9.	Regarding Claim 3, Anderson teaches the wing portion (Fig. 2, ref num 210 and 212) has a wing dimension (Fig. 2, ref num 210 and 212 has a dimension, Fig. 5C) such that the wing portion intersects with a sagittal plane of the patient (the wing portion in Anderson contains a dimension and can intersect with the sagittal plane of the patient).  

10.	Regarding Claim 4, Anderson teaches the blanket comprises a longitudinal axis defined by an orientation of the patient (Fig. 1, ref num 140), wherein longitudinal axis is formed by the intersection of a sagittal plane of the patient and a plane of the blanket (Fig. 1 and Fig. 4), wherein the blanket comprises a width axis (Fig. 1, the distance  between the left outermost edge and right outermost edge) defined by the orientation of a [[the]] patient, wherein the width axis is formed by an intersection of a transverse plane of the patient and the plane of the blanket (Fig. 1 and Fig. 4).  

11.	Regarding Claim 5, Anderson teaches a longitudinal dimension (Fig. 1 distance between the top of 102 to bottom of 104) is a shortest dimension from one end of the peripheral seal (Fig. 1, ref num 109) to another end of the peripheral seal along an axis parallel to the longitudinal axis (Fig. 1, ref num 140), wherein the shortest dimension does not intersect a portion of the peripheral seal (Fig. 1).  

12.	Regarding Claim 6, Anderson teaches wherein a width dimension (Fig. 1 between 133 and 134) of the body portion is defined by a shortest dimension from one end of the peripheral seal to another end of the peripheral seal along an axis parallel to the width axis (see where the seal ref num 109 is at the shortest along the width of the body portion, Fig. 1).  

13.	Regarding Claim 7, Anderson teaches the body portion (Fig. 1) is defined by the width dimension (Fig. 1, between 133 and 134) and the longitudinal dimension (Fig. 1 distance between the top of 102 and bottom of 104).

14.	Regarding Claim 8, Anderson fails to teach that spaced apart means that the distal ends between each wing portion are at least on eighth of the width dimension of the body portion.
Varga teaches that spaced apart means that the distal ends between each wing portion are at least on eighth of the width dimension of the body portion (Fig. 2, the distance between the distal edges 128 and 136 since the distance between these two edges is greater than one length of a single wing and the width dimension as defined combined, then the distanced is larger than one eighth of the width dimension of the body). The plurality of wings spaced apart covers a surface of the body portion or appendage of the patient so that it is attached securely and that the patient be heated more efficiently (para 0030 and 0048).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 

15.	Regarding Claim 10, Anderson fails to teach a portion of the first wing portion and a portion of the third wing portion both intersect with an axis parallel to the width axis.
Varga teaches a portion of the first wing portion (Fig. 2, ref num 128) and a portion of the third wing portion (Fig. 2, ref num 134) both intersect with an axis parallel to the width axis (the distance between the dashed lines represented in Fig. 2, ref num 118 and 130). The wing portions are to wrap around the patient or their appendages in order to more effective heat the desired areas (para 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the first and third wing portions intersect with an axis parallel to the width axis in order to heat the appendage more effectively.

16.	Regarding Claim 12, Anderson teaches a line of weakness (para 0026 “perforation or line of weakness”) is disposed within a non-inflatable area (para 0026 “in the elongate uninflatable area”) of the blanket.

17.	Regarding Claim 13, Anderson fails to teach at least one wing portion has an attachment mechanism disposed thereon.
.

18.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Varga, Goodrich, and Tabuchi in view of Patience U.S. 2009/0312823 (herein referred to as “Patience”).
19.	Regarding Claim 14, Anderson as modified does not teach a plurality of staked or spot seals from bonding an area of the upper sheet and the lower sheet, wherein the area is between 2 mm2 to 4 cm2.
Patience teaches a plurality of staked or spot seals from bonding an area of the upper sheet and the lower sheet, wherein the area is between 2 mm2 and 4cm2 (Claim 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings to Patience and have a plurality of spot seals from bonding an area of the upper sheet and lower sheet, wherein the area is between 2 mm2 and 4cm2. The spot welds are present in order to enhance comfort as the heat transfer fluid flows through the pad (Patience para 0014).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Varga, Goodrich, and Tabuchi, and further in view of Steris AMSCO (NPL 2010). 
21.	Regarding Claim 16, Anderson teaches a lower sheet (para 0020). 
Anderson as modified does not teach the shower sheet supports a 300-pound patient when secured at a head end and a foot end. 
Steris AMSCO (NPL 2010) teaches the sheet being reinforced sufficient to support a 300-pound patient when secured at a head end and a foot end (Steris AMSCO: 3085 SP Surgical Table, page 1-1, Heading: "Warning - Tipping Hazard", "do not use this table for patients exceeding the 1,000-lb limit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Steris AMSCO to have the sheet being reinforced sufficient to support a 300-pound patient when secured at a head end and a foot end. This is to ensure a safe limit in order for the patient to undergo normal standard procedures while the blanket is being used (Steris AMSCO: 3085 SP Surgical Table, page 1-1, Heading: "Warning - Tipping Hazard").

22.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Varga, Goodrich, and Tabuchi, and further in view of Panser U.S. 2015/0335470 (herein referred to as “Panser”).
23.	Regarding Claim 19, Anderson teaches a method of placing a patient on the convective blanket (Fig. 4) of claim 1 (see para xx of the present office action above, i.e. the rejection to claim 1) and wrapping a wing portion around a patient such that the distal end of the wing portion intersects the sagittal plane of the patient (Fig. 5A).

Panser teaches attaching the air source to the convective blanket (para 0021) and activating the air source (para 0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Panser to have a method in which a patient is placed on the convective blanket, an air permeable upper sheet having a periphery, a lower sheet bonded to the upper sheet with a peripheral seal proximate to the periphery of the upper sheet, to form an interior space therein between the upper and lower sheets, a wing portion surrounded by a portion of the peripheral seal, and a body portion, and an air source to the convective blanket and activating the air source. This provides a source in which the blanket is inflated by so that the patient is warmed (Panser para 0021).

Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Augustine U.S. 7,837,721: teaches a patient warming garment, in which the material is air permeable and contains holes or apertures to join the sheets and result in the permeability of the garment (Fig. 1, Col. 7, lines 45-56);
	b. Gammons U.S. 2014/0277307: teaches a convective therapy blanket in which there is a first and second sheet, wherein holes or openings are formed for the desired permeability of breathability (para 0045);

	d. Dzioba U.S. 2012/0079662: teaches a therapeutic support device, in which the ventilation of the system contains an upper sheet that is air permeable and contains small holes at predetermined locations for controlled release of the air (para 0137).
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNIE L PATTON/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794